IN THE SUPREME COURT OF THE STATE OF DELAWARE

INVESTUSA HOLDING                    §
ENTERPRISES, LLC,                    §     No. 136, 2020
                                     §
      Defendant Below                §
      Appellant,                     §
                                     §     Court Below – Superior Court
      v.                             §     of the State of Delaware
                                     §
913 MARKET LLC,                      §     C.A. No. N16C-09-240
                                     §
      Plaintiff Below,               §
      Appellee.                      §

                         Submitted: October 21, 2020
                          Decided: November 5, 2020

Before SEITZ, Chief Justice; TRAYNOR, and MONTGOMERY-
REEVES, Justices.

                                 ORDER

      On this 5th day of November, 2020, the Court, having considered this

matter on the briefs filed by the parties and the record on appeal, has

determined that the judgment of the Superior Court should be affirmed on

the basis of and for the reasons stated in the November 25, 2019 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice